 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES JOSHUA JARRARD,                               No. 2:16-cv-2838-JAM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    SOLANO COUNTY, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He again requests that the court appoint counsel. As plaintiff was previously

19   informed, see ECF No. 23, 29, district courts lack authority to require counsel to represent

20   indigent prisoners in section 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298

21   (1989). In exceptional circumstances, the court may request an attorney to voluntarily to

22   represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017

23   (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When

24   determining whether “exceptional circumstances” exist, the court must consider the likelihood of

25   success on the merits as well as the ability of the plaintiff to articulate his claims pro se in light of

26   the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).

27   Having considered those factors, the court still finds there are no exceptional circumstances in

28   this case.
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for appointment of
 2   counsel (ECF No. 37) is denied.
 3   DATED: April 29, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
